83593: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35776: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83593


Short Caption:TRICE VS. NAT'L DEFAULT SERV. CORP.Court:Supreme Court


Related Case(s):79952


Lower Court Case(s):Clark Co. - Eighth Judicial District - A766978Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantGeraldine Trice
					In Proper Person
				


RespondentNational Default Servicing CorporationKrista J. Nielson
							(Tiffany & Bosco, P.A./Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/10/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/08/2021Filing FeeFiling Fee due for Appeal. (SC)


10/08/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-28895




10/08/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-28897




10/21/2021Notice/IncomingFiled Proper Person Notice Request for All Filing Fees. (SC)21-30403




11/08/2021Order/ProceduralFiled Order Denying Motion.  Appellant has filed a motion requesting this court to transfer and apply the filing fees she paid for her prior appeal to the instant appeal.  The motion is denied.  Appellant shall have 14 days from the date of this order to pay the $250 filing fee or demonstrate compliance with NRAP 24.  (SC)21-32009




12/06/2021Notice/IncomingFiled Proper Person Notice regarding Filing Fees. (SC)21-34735




12/15/2021Order/DispositionalFiled Order Dismissing Appeal. "this appeal is dismissed." fn1 [On December 6, 2021, appellant untimely submitted another document asking this court to apply the fees in her prior appeal to this appeal.  In light of the prior denial of the same request and this order, no action will be taken on this document.] (SC)21-35776





Combined Case View